Citation Nr: 1419798	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  04-32 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter, and B.L.



ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran served on active duty from August 1943 to April 1944.  He died in May 2002.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2009, a Board hearing was held at the RO before a Veterans Law Judge (VLJ); the transcript is of record. 

In March 2011 a Board decision denied the claim.  In January 2012, the Court of Appeals for Veterans Claims (Court) vacated and remanded the claim, finding that the prior VLJ was ineligible to issue a decision due to his position as Acting Chairman of the Board. 

In July 2012, the appellant was offered a new hearing before the VLJ who would decide her claim.  No hearing was requested.

In December 2012, a Board decision denied the claim. 

 In November 2013, the Court vacated and remanded the claim, finding that the Board failed to address the appellant's contentions. 

FINDINGS OF FACT

1.  The Veteran died in May 2002, at the age of 77.  The immediate cause of death was pneumonia; dementia was listed as a significant condition contributing to death but not resulting in the underlying cause of death.

2.   The Veteran was at a VA medical facility at the time of his death. 

3.  Dehydration was caused by pneumonia coupled with decreased oral intake; dehydration was not listed as a condition contributing to death and there is no competent evidence that it contributed to death. 

4.  The Veteran's death was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 513A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A June 2003 letter satisfied the duty to notify provisions.  This letter notified the appellant of regulations pertinent to the establishment of entitlement to DIC benefits under 38 U.S.C.A. § 1151.  

The appellant was informed of the need to show (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service-connected.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; the appellant has not identified any outstanding records pertinent to the appeal.  

An independent medical opinion (IME) was issued in December 2010.  The appellant contends that the opinion is inadequate for rating purposes because it does not address (1) whether VA negligently failed to properly hydrate the Veteran and (2) whether dehydration contributed to the Veteran's death by rendering him less capable of resisting the effects of his fatal pneumonia. 

As to the appellant's first contention, the December 2010 medical opinion does, in fact, directly address whether VA negligently failed to hydrate the Veteran.  The examiner concluded that "the treatment [the Veteran] got in terms of hydration . . . was reasonably fair. . . . [and] dehydration was corrected successfully and within reasonable time but his overall prognosis was already grim due to the fact that he had multiple medical problems which were not reversible."  

As to the appellant's second contention, that the opinion does not address whether dehydration contributed to the Veteran's death, the examiner opined that dehydration did not cause pneumonia, rather pneumonia coupled with decreased oral intake caused dehydration and, again "dehydration was corrected successfully and within reasonable time but his overall prognosis was already grim due to the fact that he had multiple medical problems which were not reversible."  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

A surviving spouse may receive DIC for a Veteran who dies as a result of VA care or medical treatment if certain enumerated requirements have been satisfied.  38 U.S.C.A. § 1151; Norvell v. Peake, 22 Vet.App. 194, 197-98 (2008); Loving v. Nicholson, 19 Vet.App. 96, 99 (2005).  

A Veteran's death must be caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran by VA, and the proximate cause of death must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of  VA in furnishing the hospital care, medical or surgical treatment or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); accord Norvell, 22 Vet.App. at 198.

To establish that the Veteran's death was due to hospital care, medical or surgical treatment or examination, the claimant must show actual causation.  38 C.F.R. § 3.361(a), (c).  That is, "[t]o establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's . . . death," and merely showing that a veteran received care, treatment, or examination and that the veteran died does not alone establish cause.  38 C.F.R. § 3.361(c)(1). 

Proximate cause is "the action or event that directly caused the death, as distinguished from a remote contributing cause."  In order to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that such care caused the Veteran's death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d).

Facts

The appellant now argues that negligence on the part of the Veteran's VA caregivers led him to become dehydrated while patient in a VA nursing home, which directly contributed to his death in May 2002.  

The Veteran was admitted as an inpatient to the Livermore VA Nursing Home (Livermore) in February 1999 with a primary diagnosis of severe Lewy body dementia.  He could initially ambulate short distances on admission, but soon became immobile and completely dependent on staff for all activities of daily living.  The Veteran developed contractures of the upper and lower extremities while at Livermore and had bowel and bladder incontinence.  As a result, he was noted to be at risk for skin breakdown.  Treatment notes indicate that "skin care protocol" was followed during the Veteran's stay, including the use of an "eclipse mattress" and frequent repositioning - at one point every two hours.  The same records indicate that "[s]kin integrity [was] monitored daily."  The Veteran did, on occasion, develop bedsores while at Livermore, including a Stage II right hip pressure ulcer on admission, skin breakdown on the left heel in March 2000, and a Stage I ulcer over the coccyx in March 2002.  The remainder of the Veteran's Livermore treatment records note that his skin was intact. 

Throughout his stay at Livermore, the Veteran's neurologic functioning and oral intake became progressively worse.  Treatment records indicate that the Veteran was often resistant to feeding due to dementia.  His weight progressively declined following admission.  The Veteran experienced recurrent bouts of aspiration pneumonia.  He received IV fluids during episodes of pneumonia, which were discontinued once he resumed taking oral feedings. 

The Veteran's condition began to significantly deteriorate in April 2002.  On April 19, 2002, there was a note that the Veteran took only 300cc of juice, refused dinner, had poor intake, and a blood pressure of 100/79.  There was no notation for April 20th, but on April 21st the Veteran was noted to have been unresponsive all evening with no food or liquids given.  Treatment records dated April 22, 2002, note that the Veteran exhibited an altered mental state, had not eaten for two days, and had no urine output for the previous eight hours.  He was also noted to be hypotensive with a blood pressure of 82/60. 

Given these findings, the Veteran was transferred by ambulance to the Valley Care Medical Center on April 22, 2002, where on admission he was noted to be significantly dehydrated, hypotensive, and unresponsive.  Hypernatremia and prerenal azotemia were also noted.  The Veteran was treated with IV fluid boluses and thereafter with IV fluids in the form of normal saline.  A chest X-ray revealed diffuse interstitial markings with bilateral pulmonary infiltrates, and IV antibiotics were started for presumed aspiration pneumonia.  

Two days following admission, the Veteran's breathing became increasingly labored and he was diagnosed with respiratory failure and started on ventilator.  A blood transfusion was also given to treat anemia.  After several days of treatment in the Intensive Care Unit at Valley Care, the Veteran's dehydration, hypernatremia, and renal insufficiency were noted to be improved with IV fluids. 

The Veteran was thereafter transferred to the Palo Alto VA Medical Center (VAMC) for further treatment on April 30, 2002.  Transfer diagnoses included hypotension, respiratory failure, pulmonary infiltrate, dehydration, hypernatremia, and renal insufficiency, and long term prognosis was noted to be "grave."  While at the Palo Alto VAMC, the Veteran continued to receive fluid boluses as needed to treat hypotension, IV antibiotics, and tube feeding.  The Veteran was eventually extubated on May 15 and large volume peripheral perenteral nutrition was initiated.  Treatment notes dated in May 2002 note multiple sores on bony areas which were treated with duoderm. The Veteran was being repositioned every two hours to prevent skin breakdown. 

The Veteran died on May [redacted], 2002, at age 77.  His death certificate lists the immediate cause of death as pneumonia with dementia listed as a significant condition contributing to death.  There are no other causes listed as contributing to his death.

An autopsy was performed on May 28, 2002.  Cocci-like organisms and polarizable foreign material were identified in the Veteran's lungs, indicating pneumonia derived from methicillin resistant staph aureus and aspiration.  The pleura were adhesed to the thorax, indicating chronic effects of previously-resolved pneumonia.  
The Veteran's heart showed signs of fibrosis of the mitral valve indicating resolved rheumatic disease, which may have contributed to reduced cardiac function.  

The physician performing the autopsy noted that "the combination of severe acute broncho-pneumonia leading to respiratory failure that required ventilation support and cardiac pathology from prior rheumatic disease contributed to a marked decline in [the Veteran's] neurologic function due to hypoxia.  The end result of severe respiratory and cardiac compromise led to his eventual demise."  

The autopsy report did not discuss the Veteran's history of dehydration on his admission to Valley Care and did not list dehydration as a contributing factor to his death. 

In a December 2010 IME, Dr. M.W.K., M.D., stated that: 

By reviewing all events in retrospect in terms of timing, it is very difficult to prevent this course of event[s] in spite of the best treatment provided to the patient.  These types of patients with advanced dementia have difficulty in protecting their airway from secretion and gets aspiration pneumonia which he has been getting. I believe that the treatment he got in terms of hydration, shifting to the hospital, antibiotics was reasonably fair.  It has to [be borne] in mind that dehydration is not the cause of pneumonia but pneumonia and decreased oral intake can cause dehydration.  His dehydration was corrected successfully and within reasonable time but his overall prognosis was already grim due to the fact that he had multiple medical problems which were not reversible. 

The examiner ultimately concluded that the Veteran's death was due to his pneumonia.  He did not conclude that the Veteran's death was due to dehydration, nor that dehydration was a significant contributor to his death. 

Analysis

The appellant has not argued, and there is no evidence suggesting, that the proximate cause of the Veteran's death was an unforeseeable event.  Accordingly, such will not be discussed.

The appellant contends that VA negligently failed to properly hydrate the Veteran in violation of 42 C.F.R. § 483.25(j), which requires nursing home patients to be hydrated, and that as a result, dehydration contributed to the Veteran's death by rendering him less capable of resisting the effects of his fatal pneumonia.

The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  

The December 2010 IME examiner concluded that the Veteran's death was not caused by the care VA provided in any way.  

With respect to appellant's argument regarding the Veteran's dehydration, the examiner pointed out that the dehydration was caused by pneumonia and that the dehydration was corrected successfully and within reasonable time.  The examiner emphasized that the Veteran's overall prognosis was already grim due to the fact that he had multiple medical problems which were not reversible. 

There is no competent medical evidence to the contrary.  

The statements made by the appellant, her son, her daughter, and B.L. attempt to link the Veteran's death to negligence on the part of VA.  But they are not competent to make the medical determination that the Veteran's death was caused or aggravated by his VA treatment, as such a matter requires medical knowledge and expertise, which they do not possess.  Accordingly, their statements are afforded no probative value as to the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The appellant has been accorded ample opportunity to present competent medical evidence in support of her claim and has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits). 

The appellant argues that VA violated 42 CFR 483.25, which requires that a skilled nursing facility participating in Medicare must meet certain requirements, including providing each resident with sufficient fluid intake to maintain proper hydration and health.

In fact, the evidence clearly demonstrates that dehydration was not caused by substandard care by VA.  The Livermore Nursing Home reacted quickly and competently to the signs of dehydration, transferring the Veteran to Valley Care Medical Center for emergency treatment.  In turn, Valley Care transferred the Veteran to Palo Alto VAMC for follow on treatment. 

Significantly, fault on the part of VA is the cornerstone of appellant's § 1151 claim; however, none of the competent evidence demonstrates fault.

The preponderance of the evidence is against the claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death; there is no doubt to be resolved; and DIC benefits are not warranted.


ORDER

Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1151 are denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


